DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Applicant(s) Response to Official Action
The response filed on 2/17/2021 has been entered and made of record.  

Response to Amendment/Remarks
In the response filed Claims 1, 6, and 7 were amended.  Claim 9 was canceled.  Claims 1-8 and 10-11 were presented for examination.  

Applicants’ amendments/arguments overcome the prior art of record; the rejections of the claims under AIA  35 U.S.C. 103; and are persuasive.  Accordingly, said rejections are withdrawn.  Examiner further articulates the differences between the prior art and in allowed claims in the examiners reason for allowance below. 

Allowable Subject Matter
Claims 1-8 and 10-11 are allowed.  

The following is an Examiner's statement of reasons for allowance:

Mraz et al. (US 2016/0205215 A1) ¶ 28-29, discloses domain boundary that separates secure server side domain and insecure client side domain.  Mraz, Fig. 1, ¶ 28-29, secure server side domain contains network interface card 2 and Receive server 119 controls communication flow on the secure side.  
	Mraz does not, but in related art, Chen et al. (US 2017/0214533 A1) Fig. 1, 	¶ 47-49 teaches power over Ethernet which can send signal and electrical power 	to a plurality of devices which when connected to the system.  Chen, ¶ 22, 31, 	and 75 monitoring device monitors each of the connected devices to determine if 	the exceed the threshold for power delivered to the device and cut power to the 	device if the threshold is exceeded.
Mraz in view of Chen does not, but in related art Speidel (US 2007/0162974 A1) ¶ 19 teaches a blocking device for a communications pathway which creates a physical disconnect when activated and looped when not.  
However, as applicant notes, the prior art of record does not teach the amended potions of claims 1, 6, and 7.  Hence, while various art tangentially discusses aspects of the claimed invention none of the prior individually or in reasonable combination discloses the claimed invention.  
Dependent claims being dependent on their respective independent claims are therefore allowed under the same rationale.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments to Statement of Reasons for Allowance.”  

Additionally, the closest prior art has been supplied in the record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-273-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on 



/STEPHEN GUNDRY/
Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435